DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Upon further consideration, the Restriction Requirement set forth in the Office action of 12/13/21 is hereby withdrawn.  Treatment of all pending claims 1-20 follows

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, 9, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faddis (US 5,772,272).
Faddis discloses the claimed sun shade 10 including an elongated shade member having a plurality of first fastening components 54, 64 on opposite ends thereof and a plurality of second fastening components 44 which connect to pairs of first fastening components on opposite ends of the sun shade so that the second fastening components are disposed or positioned  to generally extend “along (adjacent to) the surface of the shade member”, as broadly as recited.  See Figures 1 and 3.  While Faddis does not disclose the use of a rearview mirror, such rearview mirror is not positively recited in claim 20.  However, the sun shade of Faddis is configured to generally extend in a plane defined by the two front roof support bars and as such, a rearview mirror may may be mounted to the underside of the roof in such a manner that the rearview mirror is disposed rearwardly of the plane defined by the two front roof support bars and therefore behind the sun shade so that the sun shade “does not conceal” the rearview mirror.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faddis (US 5,772,272) in view of Harrison (US 2011/0303371 A1).
Faddis discloses the claimed sun shade 10 including an elongated shade member having a plurality of first fastening components 54, 64 on opposite ends thereof and a plurality of second fastening components 44 which connect to pairs of first fastening components on opposite ends of the sun shade so that the second fastening components are disposed or positioned  to generally extend “along (adjacent to) the surface of the shade member”, as broadly as recited.  When 
assembled the ends of the sunshade member wrap around front (roof support) bars of the off-road vehicle and are fastened thereto by eyelets and bungee cords serving as the first and second fastening components.  The sun shade of Faddis can also be described as having a cover member main section and a cover member extension  52, 58 at opposite ends of the cover member main section, where the distal portions of the cover member extensions have the first fastening components positioned thereon.
	Faddis does not disclose that the second fastening components are disposed on the surface of the sunshade.
	Harrison discloses a sunshade arrangement for an off-road vehicle where the shade member is attached to a roof support bar 86 and a handle bar 36 by way of complimentary hook and loop fasteners.  As shown in annotated Figure 6 below, Harrison discloses the provision of hook and loop fasteners on a sun shade extension which is selectively attached to complimentary hook and loop fasteners on the cover member main section.  In such an attached state, the shade member extension has been wrapped around the bar and slidably secured thereto by way of the complimentary hook and loop fasteners.

    PNG
    media_image1.png
    980
    937
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to make use of the hook and loop complimentary fastening arrangement of Harrison as a substitute for the eyelet and bungee cord fastening arrangement of Faddis because such substitution would be functionally equivalent and would reduce the number of parts needed for the sunshade.  The sun shade of Faddis, as modified, results in there being a plurality of second fastening components, specifically one at each end region of the shade member.  While Faddis does not disclose the use of a rearview mirror, such rearview mirror is not positively recited in claim 20.  However, the sun shade of Faddis is configured to generally extend in a plane defined by the two front roof support bars and as such, a rearview mirror may be mounted to the underside of the roof in such a manner that the rearview mirror is disposed rearwardly of the plane defined by the two front roof support bars and therefore behind the sun shade so that the sun shade “does not conceal” the rearview mirror.
	Regarding claims 13-14, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the shade member of Faddis, as modified, to have a dimension on the order of a 4 to 12 inches wide and 40 to 100 inches long, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to choose a width that is effective at shading sunlight for occupants of different heights and to choose a width for vehicles having different distances between the two front bars.

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Faddis (US 5,772,272) in view of Harrison (US 2011/0303371 A1)
Faddis, as modified, discloses the claimed invention except for the various types of fastening elements/securement aid components being recited. 
	Examiner takes Official Notice that the use of such button and loop fasteners, snap fasteners, ties and loop bands is notoriously well known in the automotive art of securement of vehicle sun shades and protective covers.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to utilize any known type of fastening means, including button and loop fasteners, snap fasteners and ties as well as a securement aid such as a loop band, as a substitute for hook and loop type fasteners or to add to such hook and loop fasteners of Faddis, as modified, because such fasteners are notoriously well known in the art and their use would involve no new or unexpected results in this instance.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The recitation in claim 2 that the shade member is comprised of, or made exclusively from an elastic material is not taught nor fairly suggested by the prior art.  The shade member of Faddis specifically describes it to be constructed of rigid materials in order to support functional elements thereon.  Any modification to the shade member of Faddis to make the shade member exclusively from an elastic material would render the shade member unsatisfactory for its intended purpose.  Thus, there is no suggestion or reason to make such a modification.  See In re Gordon, 733 F.2nd 900,221 USPQ 1125 (Fed. Cir. 1984 and MPEP 2143.01.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2017 209424 shows a sun shade for the side of a golf cart.
D413148 shows a front mounted sun shade for a gold cart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
5/5/2022